On August 13, 2013, the sentence previously imposed on February 27, 2013, was revoked. On August 27, 2013, the Defendant was re-sentenced for Count I: Sexual Assault, a felony; Count II: Sexual Assault, a felony; Court III: Incest, a felony; and Count IV Sexual Assault, a felony, pursuant to Section 46-18-203, MCA, to the Department of Corrections until the age of Twenty-Five (25) on each Count. In all other respect, the previous Orders, conditions and reasons of this Court entered on February *9026, 2013, remain unchanged and are imposed. Defendant is not entitled to receive credit for elapsed time while not incarcerated; and other terms and conditions given in the Order of Revocation and Imposition of Sentence on August 27, 2013.
DATED this 8th day of September, 2014.
On August 7,2014, the Defendants Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Defendant requested that the Division dismiss, without prejudice, his Application so that he can pursue filing a Writ of Habeas Corpus.
Therefore, it is the unanimous decision of the Division that the Defendant’s Application in this case is DISMISSED, WITHOUT PREJUDICE. The Defendant may re-file his Application with the Yellowstone County Clerk of District Court within 60 days of the date of the decision, in accordance with Rule 2, Rules of the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.